  4:19-cv-03116-RGK-PRSE Doc # 13 Filed: 04/21/20 Page 1 of 1 - Page ID # 47



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ANGELO BOL,

                   Petitioner,                          4:19CV3116

      vs.
                                                           ORDER
SCOTT R. FRAKES, Director of the
Nebraska Department of Correctional
Services,

                   Respondent.


      IT IS ORDERED that Respondent’s Motion to Substitute Party, Filing no. 12,
is granted. Scott R. Frakes, Director of the Nebraska Department of Correctional
Services, shall be substituted as Respondent in this case.

      Dated this 21st day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
